Case 3:17-cv-01852-MAS-TJB Document 112 Filed 04/12/19 Page 1 of 2 PageID: 1519




  HARRIS BEACH PLLC
  One Gateway Center
  Suite 2500
  Newark, NJ 07102
  Telephone: (973) 848-1244

  Attorneys for Defendants
  VetPharm, Inc. and Denni 0. Day


                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                   (TRENTON VICINAGE)

  NEWMARKET PHARMACEUTICALS, LLC,
                                                       Civil Action No. 3:1 7-cv-0 1 852-MAS-TJB
                               Plaintiff

         V.


  VETPHARM, INC., DENNI 0. DAY, and
  PRELUDE DYNAMICS, LLC,

                               Defendants.

                    CONSENT ORDER GRANTING THE ADMISSION OF
                           KYLE D. GOOCH PRO HAC VICE

         This matter having come before this Court on the Unopposed Petition for Admission Pro

  Have Vice of Kyle D. Gooch, pursuant to N.J.L.Civ.R. 101.1(c) to have Mr. Gooch admitted to

  this Court in this matterpro hac vice, on behalf of Defendants VetPharm, Inc. and Denni 0. Day,

  and the Court having considered the Petition and all other relevant factors, it is hereby

  ORDERED and ADJUDGED that:

         1.     The application is GRANTED. Kyle D. Gooch may appear and participate in

  this action on behalf of Defendants VetPharm, Inc. and Denni 0. Day.

         2.  T-he--Clerk-shaH po4dlctronic notificat inn of a1l1eeiiic filings-to Kyle D.
                    bc l                yu,p..
                                           ,-..
                                                     tk           c
                                                               tekJ “fv4’ Y by cci1
  Gooch akgooch(hnri3bcals-e.
                                       /ioCMy
                                                                         h2c         s,i
                              ‘J(Ct

                  cit       0 %yW’c-        Cac “r 5   (AA’’
Case 3:17-cv-01852-MAS-TJB Document 112 Filed 04/12/19 Page 2 of 2 PageID: 1520




          3.     In accordance with N.J.L.Civ.R. 101.1(c)(2), Kyle D. Gooch shall make all

   required payments to the New Jersey Lawyers’ fund for Client Protection in accordance with

  New Jersey Court Rule 1:28-2(a) for any year in which Kyle D. Gooch represents a client in a

  matter pending in this Court.

          4.     In accordance with N.J.L.Civ.R. 101.1(c)(3), Kyle D. Gooch shall make a

  payment in the amount of $150.00 payable to “Clerk, USDC.”

          5.     That Counsel shall abide by all rules of this Court, including all disciplinary rules,

  and shall notify the Court immediately of any matter affecting Counsel’s standing at the bar of

  any court;

         6.      That Counsel is deemed to consent to the appointment of the Clerk of the Court as

  the agent upon whom service of process may be made for all actions against Counsel that may

  arise from Counsel’s participation in this matter;

         7.      That Kelly Jones Howell, at Harris Beach PLLC, shall (a) be attorney of record in

  this case in accordance with L. Civ. R. 101.1(c); (b) be served all papers in this action and such

  service shall be deemed sufficient upon Counsel; (c) sign (or arrange for a member of the firm

  admitted to practice in New Jersey to sign) all pleadings, briefs, and other papers submitted to

  this court; and (d) be responsible for the conduct of the case and Counsel in this matter; and


  Dated: April   IZ   ,   2019


                                                               United States District Judge




                                                   2
